The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




                                          EXAMINER'S COMMENT 




                                              Allowable Subject Matter

            The following is a statement of reasons for the indication of allowable subject matter:
             Claims 1-20 are allowed.
             Claim 1 is allowed because the closest prior art, Chatterjee et al. (U.S. PG-Publication #20200229270), fails to anticipate or render obvious a method comprising:
              “when S/=0, the first indication information further indicates an index value or an identifier of format information of the first time unit; and
               when T/=0, the first indication information further indicates first set information of the second time unit, the first set information indicates a first set, and the first set comprises index values or identifiers of at least two types of format information of the second time unit; and
             determining, by the terminal, the format information of the first time unit based on the index value or the identifier of the format information of the first time unit, or 
              Because the above limitations of claim 1 patentably define over the art of record, claim 1 is allowable. Independent claims 6, 11 and 16 include similar limitations as claim 1 and as a result are allowable for similar reasons as claim 1.





                                         Response to Arguments

            Applicant’s arguments filed on 11/17/2021 have been fully considered and persuasive.




                                                     Conclusion

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

             Commissioner for Patents 
             P.O. Box 1450 Alexandria, 
             VA 22313-1450


Hand-delivered responses should be brought to

             Customer Service Window 
             Randolph Building 
             401 Dulany Street 
             Alexandria, VA 22314


             Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-
            If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
             Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.



/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
January 24, 2022